COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-019-CV
 
GARRY
GIBBONS                                                                APPELLANT
 
                                                   V.
 
KAREN
CULWELL BARNETT                                                     APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellee=s AAgreed
First Amended Motion To Dismiss Appeal Based On Mootness.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2)(A), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 42.1(d), 43.4.
 
PER
CURIAM
 
PANEL D:  DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.
 




DELIVERED:  April 17, 2008




[1]See Tex. R. App. P. 47.4.